UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4637


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMARCUS ANTONIO THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:11-cr-00369-WO-3)


Submitted:   June 27, 2013                   Decided:    July 11, 2013


Before WILKINSON and     KEENAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jennifer Haynes Rose, LAW OFFICE OF JENNIFER HAYNES ROSE,
Raleigh, North Carolina, for Appellant.      Ripley Rand, United
States Attorney, Randall S. Galyon, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Demarcus Antonio Thomas pled guilty to conspiracy to

distribute 28 or more grams of cocaine base (crack) in violation

of 21 U.S.C. § 846 (2006), and was sentenced to 108 months’

imprisonment.              Thomas    appeals         his    sentence,          challenging            the

quantity       of    crack        attributed      to       him     under      U.S.     Sentencing

Guidelines Manual § 2D1.1 (2011); an enhancement for possession

of a firearm during the offense, see USSG § 2D1.1(b)(1); the

district      court’s       failure       to    award      him     a    reduction      under          the

safety       valve    provision,          see    USSG       § 5C1.2;          and    the    court’s

refusal to vary below the Guidelines range.                                   He also asserts

that he received ineffective assistance of counsel.                                 We affirm.

               Thomas       and    numerous      co-defendants            sold      crack        in    an

area    of    North     Durham,      North       Carolina,         between      2008       and    late

2011.        Durham    police       had    the    area          under   surveillance,            which

included      a     pole    camera     installed           in     August       2010,       and    they

conducted         controlled        purchases         of        crack    using       confidential

informants who carried audio and video recording equipment.                                            In

written objections to the presentence report, Thomas objected to

the    quantity       of    crack    attributed            to    him    and    to    the    firearm

enhancement.         He also requested a downward variance, pursuant to

18 U.S.C.A. § 3553(a)(2) (West 2000 & Supp. 2013), to a range of

60-71    months.            However,       at    the       sentencing         hearing,       Thomas

stipulated that he was responsible, for sentencing purposes, for

                                                 2
280-840 grams of crack, resulting in a base offense level of

thirty-two.        He also withdrew his objection to the two-level

enhancement for possession of a firearm during the offense, and

stated    that     he   had   no     other       objections      to   the    presentence

report.     The district court accepted the stipulation and adopted

the   presentence         report     with    the     resulting        changes   in   the

Guidelines calculation.            Thomas’ new total offense level was 31,

and his Guidelines range was 108-135 months.

            Thomas’ attorney asked for a downward variance to a

sentence of eighty-four months based on Thomas’ youth (he was

twenty-one years old), his positive involvement with his family,

and his potential for a law-abiding and productive future life.

The district court declined to vary downward, explaining it had

considered the Guidelines range and the § 3353(a) factors and

concluded     that,       although    Thomas        was    not    a    leader   in   the

conspiracy,       the   offense      was    serious       because     such   long-term,

organized, open air drug sales negatively affected an entire

community.        The court noted that Thomas had the support of his

family,     but    made     bad    choices.          The    court      enumerated    the

§ 3553(a) factors and concluded that, in light of all of them, a

sentence within the Guidelines range was sufficient, but not

greater than necessary.              The court imposed a sentence at the

bottom of the Guidelines range.



                                             3
              Sentences are reviewed for procedural and substantive

reasonableness under an abuse of discretion standard.                                   Gall v.

United States, 552 U.S. 38, 51 (2007).                            Thomas’ allegations of

error with respect to the drug amount and firearm enhancement

assert    a   miscalculation         of       the    Guidelines      range,      which       is   a

significant procedural error.                   Id.     However, when Thomas raised

and subsequently withdrew objections to the drug quantity and

the     firearm       enhancement        in     the    district       court,      he     waived

appellate       review      of    those       issues.         See     United      States          v.

Horsfall, 552 F.3d 1275, 1283 (11th Cir. 2008) (finding that

defendant's       withdrawal        of     objection         to    sentence      enhancement

precluded       appellate        review    of       enhancement);      United      States         v.

Rodriguez, 311 F.3d 435, 437 (1st Cir. 2002) (“[A] party who

identifies       an    issue,      and    then       explicitly      withdraws         it,    has

waived the issue.”).              An appellant is precluded from challenging

a waived issue on appeal.                 See Rodriguez, 311 F.3d at 437.                    Such

a waiver is distinguishable “from a situation in which a party

fails    to   make     a   timely        assertion      of    a    right   -     what    courts

typically call a ‘forfeiture,’” id. (quoting United States v.

Olano,    507     U.S.     725,    733     (1993)),      which      may    be    reviewed         on

appeal for plain error.              Thomas objected to the amount of crack

attributed to him in the presentence report and to the firearm

enhancement,       but     withdrew        both      objections      at    the    sentencing

hearing.      He has therefore waived review of both issues.

                                                4
               In his reply brief, Thomas argues that, regardless of

his withdrawal of his objections to the presentence report, the

district court erred in making the firearm enhancement because

there was no evidence that he had personally possessed a weapon

during    or    in    connection      with    his    drug    sales.       However,   the

enhancement applies “if the weapon was present, unless it is

clearly    improbable         that    the     weapon      was   connected    with    the

offense.”      USSG § 2D1.1 cmt. n.3(A).

               The presentence report contained information from one

of   Thomas’s         co-defendants         that     Thomas     had    joined       other

conspirators in pooling money to buy firearms.                         These weapons

were hidden in the Canal Street area, where they were available

to Thomas and the other dealers if needed.                       One of the dealers

with whom Thomas sold crack was seen on the surveillance camera

handling a firearm and hiding it in a trash can where police

officers later found it.              Although Thomas was not seen carrying

a firearm, the firearm was present, and the conduct of his co-

conspirators         in     furtherance      of    the    conspiracy   was    properly

attributed           to     him      as     relevant        conduct       under      USSG

§ 1B1.3(a)(1)(B).             Because Thomas did not make an affirmative

showing    that       the    information      in    the     presentence     report   was

inaccurate, the district court was free to accept it “without

more specific inquiry or explanation.”                      United States v. Terry,



                                              5
916 F.2d 157, 162 (4th Cir. 1990) (internal quotation marks and

citation omitted).

            Thomas   contends   that       his   within-Guidelines    sentence

was   unreasonably    long   because       the   district   court   failed    to

“reasonably consider” the § 3553(a) factors which, in his view,

supported a below-Guidelines sentence.              He also claims that the

district court failed to explain adequately its reasons for not

varying below the Guidelines range.              However, the district court

properly    calculated    Thomas’s   sentencing      range,   considered     and

discussed the relevant § 3553(a) factors, and imposed a sentence

within the applicable sentencing range.                This court treats a

sentence    within    a   properly     calculated     Guidelines     range    as

presumptively reasonable.       United States v. Mendoza-Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).               Thomas has not overcome the

presumption    of    reasonableness     accorded      his   within-Guidelines

sentence.    See Rita v. United States, 551 U.S. 338, 347 (2007).

            Next, Thomas argues that the district court erred by

not sua sponte awarding him a two-level reduction in offense

level under § 5C1.2, which is applicable if the defendant meets

the five criteria set out in 18 U.S.C. § 3553(f) (2006).                     One

requirement is that the defendant not have possessed a firearm

in connection with the offense.            The defendant has the burden of

showing that he has met the prerequisites.                  United States v.

Aidoo, 670 F.3d 600, 605 (4th Cir.), cert. denied, 133 S. Ct.

                                       6
627 (2012).          Because Thomas did not request application of the

safety valve reduction in the district court, his claim of error

in this appeal is reviewed for plain error.                          United States v.

Olano, 507 U.S. 725, 731 (1993).                    By withdrawing his objection

to   the   firearm      enhancement        under    § 2D1.1,       Thomas    effectively

conceded that he had possessed a firearm with his co-defendants

in furtherance of their mutual drug trafficking.                         Therefore, the

district court did not plainly err in failing, sua sponte, to

award Thomas a safety valve reduction.

             Last,      Thomas       alleges       that    his      attorney       rendered

ineffective          assistance       at    sentencing        by     withdrawing       his

objection       to   the    firearm    enhancement         under    § 2D1.1(b)(1)       and

thus precluding him from qualifying for a safety valve reduction

under § 5C1.2.          Ineffective assistance claims are not generally

addressed on direct appeal unless an attorney’s ineffectiveness

is conclusively apparent on the face of the record.                                  United

States     v.    Baldovinos,        434    F.3d     233,     239    (4th    Cir.     2006).

Counsel’s ineffectiveness is not conclusively apparent on the

face of     this      record;      therefore,      this    claim    is     more    properly

raised on a motion to vacate under 28 U.S.C.A. § 2255 (West

Supp. 2013).

             Accordingly, we affirm the district court’s judgment.

We   dispense        with   oral    argument       because    the    facts     and   legal



                                             7
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   8